Citation Nr: 1639747	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1982 to January 1985 and additional periods of Active Duty for Training during his service with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2014.  This matter was originally on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, as well as a TDIU.  

The record indicates that the Veteran served in Army National Guard of Arizona subsequent to his active duty in the Army with three periods of active duty for training in June 1985, June 1986, and June 1987.  It does not appear that VA has ever requested any of the Veteran's National Guard treatment records.

In addition, VA treatment records indicate that the Veteran's first mental health visit in 2002 was at "Hillside in Prescott."  VA treatment records from 1997 to the present have been requested, including treatment records from VA facilities in Muskogee, Prescott, and Phoenix.  In this case, the Veteran should be asked to clarify if his treatment beginning in 2000 was a VA facility or a private facility.  

The Veteran reported in June 2007 that when he was at Hillside, he underwent an initial evaluation and they recommended that he file for Social Security (SSA) Disability.  Although there is no indication in the record that the Veteran receives SSA disability benefits as he did not provide any indication on his application for compensation and pension in March 2010 that he was receiving such benefits, he should be asked if he had applied for them.

The Board notes that its last correspondence to the Veteran in June 2016 was returned and noted that he was "not at address."  It appears that the Veteran may have moved to Fresno, California as VA treatment records in October 2015 indicate that the Veteran called to make an appointment at the Fresno, California VAMC and left a contact number.    

Accordingly, the case is REMANDED for the following action:

1.  The Arizona Adjutant General's office should be requested to provide any service treatment records from the verified periods of active duty for training from 1985 to 1988.

2.  The Veteran should be contacted and asked to verify his current mailing address.  If necessary, contact the Veteran's representative to assist in determining the Veteran's correct mailing address.  After verification of the Veteran's current mailing address, asked him to clarify if the treatment he received in 2002 at "Hillside in Prescott" was a VA or private facility; and if a private facility, he should be provided with the necessary authorization form for the release of these records.  He should also be asked if he has ever applied for SSA disability benefits; and if so, if he is receiving such benefits.  If he has applied for SSA disability benefits, medical and adjudication records should be requested.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  The case should be reviewed on the basis of any additional evidence.  If additional development is indicated based on evidence received, that development should be undertaken.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


